TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00134-CV



                                    Mark Wells, Appellant

                                               v.

     Indymac Bank, a Division of One West Bank, F.S.B.; Indymac Mortgage Services,
   a Division of One West Bank, F.S.B.; Mortgage Electronic Registration Systems, Inc.,
   Charles A. Brown, Jr.; Juanita Strickland; Janie Mucha; Federal National Mortgage
             Association, and Hughes, Watters and Askanase, LLP, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
   NO. D-1-GN-11-003021, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s brief was due on June 5, 2013. On June 12, 2013, this Court notified

appellant that his brief was overdue and that a failure to respond by June 24, 2013, would result

in the dismissal of this appeal for want of prosecution. To date, appellant has not filed a brief

nor otherwise responded to this Court’s notice. Accordingly, we dismiss this appeal for want of

prosecution. See Tex. R. App. P. 38.8(a); 42.3(b).



                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: August 15, 2013